Per Curiam.

In State, ex rel. Woodbury, v. Spitler (1974), 40 Ohio St. 2d 1, 3, followed in State, ex rel. Wentz, v. Correll (1975), 41 Ohio St. 2d 101, this court held:
í < * * * Where an action is pending and undetermined in a lower court of competent jurisdiction, and where there is otherwise an adequate remedy by way of appeal, this court has no authority to determine what judgment should be rendered by the lower court.”
In the instant case, relator has an adequate remedy by way of appeal.
Accordingly, on authority of State, ex rel. Woodbury, v. Spitler, supra, and State, ex rel. Wentz, v. Correll, supra, the judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., PutmaN, CorrigaN, SterN, Celebrezze, W. BrowN and P. BrowN, JJ., concur.
PtrTMAN, J., of the Fifth Appellate District, sitting for Herbert, J.